Citation Nr: 1031009	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the above claims. 

In August 2009, a hearing was held before the undersigned Acting 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss and tinnitus 
are related to his exposure to noise during active service.  He 
has also contended that his tinnitus was, in part, caused by an 
in-service surgical procedure to remove an impacted tooth in 1955 
that required chiseling, and/or was caused or aggravated by his 
hearing loss.  More specifically, the Veteran maintains that his 
in-service noise exposure included his initial exposure to 
weapons fire during basic training, his exposure to loud noise 
from various types of construction equipment in connection with 
his service with the 76th Engineers while in Korea, and his 
exposure during approximately three months of additional training 
in the firing of various anti-aircraft weapons without hearing 
protection at Camp Claybanks, Michigan, following his return from 
Korea in February 1955.  The Veteran has denied any significant 
post-service noise exposure, noting that his post-service 
occupation with a very well-known tool company involved the 
occasional use of power tools for demonstration purposes only.  

In this regard, the Veteran was afforded a VA examination in July 
2007 to determine the nature and etiology of his hearing loss and 
tinnitus.  The Board's review of the report from that examination 
reveals that although the examiner provided a rationale for her 
opinion that it was less likely as not that the Veteran's hearing 
loss and tinnitus were the result of in-service acoustic trauma, 
the opinion was based on an inaccurate or incomplete assessment 
of the record.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based on an inaccurate factual premise is not 
probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's report of in-service injury and 
instead relied on the absence of evidence in the Veteran's 
service medical records to provide a negative opinion).  

For example, the examiner concluded that there was no "direct" 
evidence of any hearing loss until 1980, when it is clear that 
the Veteran has asserted a diminution of hearing loss and 
tinnitus since service, and it is also apparent that by noting 
that the Veteran had not been involved in combat, the examiner 
gave little, if any, consideration, to the Veteran's exposure to 
weapons fire during basic training, his exposure to loud noise 
from various types of construction equipment in connection with 
his service with the 76th Engineers while in Korea, and his 
exposure during approximately three months of training in the 
firing of various anti-aircraft weapons without hearing 
protection at Camp Claybanks, Michigan, following his return from 
Korea in February 1955.  On the other hand, it is apparent that 
the examiner gave unusual weight to the Veteran's post-service 
occupational exposure in light of the fact that the Veteran noted 
this exposure as a salesman for a tool company was only in 
connection with the occasional demonstration of power tools.  

In summary, the Board finds that the above-noted deficiencies 
have made the July 2007 examination inadequate, and that the 
Veteran should therefore be afforded a new VA examination and 
opinions as to whether his hearing loss and tinnitus are related 
to service.  Parenthetically, the Board has also reviewed the 
September 2007 supporting private opinion from Dr. D.J. Blum, but 
finds that the opinion linking the Veteran's bilateral hearing 
loss and tinnitus to noise exposure during service is not 
accompanied by any expressed rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a new 
VA audiological examination.  The claims 
folder must be made available to the 
examiner for review and its availability 
should be noted in the opinion that is 
provided.  All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's hearing loss 
and tinnitus had their onset during active 
service or are related to any in-service 
disease, event, or injury, including 
acoustic trauma.  The examiner should be 
informed that exposure to noise during 
service has been conceded, and the Veteran 
has reported a continuity of 
symptomatology since service.  

The examiner should also be advised of the 
Veteran's exposure to weapons fire during 
basic training, his exposure to loud noise 
from various types of construction 
equipment in connection with his service 
with the 76th Engineers while in Korea, 
and his exposure during approximately 
three months of training in the firing of 
various anti-aircraft weapons without 
hearing protection at Camp Claybanks, 
Michigan, following his return from Korea 
in February 1955.  The examiner should be 
further informed that the Veteran's post-
service occupational noise exposure as a 
salesman for a tool company was only in 
connection with the occasional 
demonstration of power tools.  

In the event that it is concluded that it 
is at least as likely as not that only the 
Veteran's hearing loss is related to 
active service, the examiner should also 
offer an opinion as to whether it is at 
least as likely as not that any tinnitus 
was caused or aggravated by the Veteran's 
hearing loss.

A detailed rationale for any opinion 
expressed should be provided.

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

3.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



